Citation Nr: 0933462	
Decision Date: 09/04/09    Archive Date: 09/14/09

DOCKET NO.  95-36 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUE

Entitlement to an effective date prior to January 19, 1995, 
for the grant of dependency and indemnity compensation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The Veteran had active military service from June 1943 to 
June 1946.  He died in 1982.  The appellant is his surviving 
spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1995 rating decision of the RO that 
granted entitlement to dependency and indemnity compensation 
based on a finding of service connection for the cause of the 
Veteran's death, effective January 19, 1995.  

In December 2003, February 2006, and October 2007, the Board 
remanded the claim for further evidentiary development.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.  


REMAND

A remand by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on 
the Secretary a concomitant duty to ensure compliance with 
those terms.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  

In Stegall the United States Court of Appeals for Veterans 
Claims (Court) held that "where . . . the remand orders of 
the Board . . . are not complied with, the Board itself errs 
in failing to ensure compliance."  Id.  Here, the Board again 
finds that the RO has not complied with its remand orders, 
hence, as will be explained below, another remand is 
required.  

As previously noted by the Board, unless specifically 
provided otherwise in the statute, the effective date of an 
award based on an original claim for compensation benefits 
shall be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) 
(West 2002); 38 C.F.R. § 3.400 (2008).  

The effective date of an award of dependency and indemnity 
compensation shall be the first day of the month in which the 
veteran's death occurred if the claim is received within one 
year after the date of death; otherwise, the date of receipt 
of the claim.  38 U.S.C.A. § 5110(d) (West 2002); 38 C.F.R. § 
3.400(c)(2) (2008).  

A specific claim in the form prescribed by the Secretary (or 
jointly with the Secretary of Health and Human Services) must 
be filed in order for death benefits to be paid to any 
individual under the laws administered by VA.  38 U.S.C.A. 
§ 5101(a) (West 2002); 38 C.F.R. § 3.152 (2008).  

The term "claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2008).  

An application on a form jointly prescribed by the Secretary 
and the Secretary of Health and Human Services filed with the 
Social Security Administration (SSA) will be considered a 
claim for VA death benefits, and to have been received by VA 
as of the date of receipt by the SSA.  The receipt of such an 
application (or copy thereof) by VA will not preclude a 
request for any necessary evidence.  38 U.S.C.A. § 5105 (West 
2002); 38 C.F.R. § 3.153 (2008).  

The appellant in this case seeks an effective date for the 
grant of dependency and indemnity compensation benefits in 
May 1982 on the basis that her claim for the lump sum death 
benefit from the SSA also constituted a claim for VA 
dependency and indemnity compensation benefits.  

In support of her claim, she submitted a copy of her award 
letter from SSA showing that she was awarded the lump sum 
death benefit in June 1982.  The RO requested has requested 
any available copies of these documents that might be 
contained in the Veteran's SSA file, including the 1982 
application; however, the SSA has repeatedly reported that 
those records had been destroyed.  

In Kay v. Principi, 16 Vet. App. 529 (2002), a case with a 
nearly identical fact pattern, the Court found that the Board 
had erred in denying entitlement to an earlier effective date 
without having obtained a copy of the application form used 
by SSA at the time the surviving spouse applied for the lump 
sum death payment.  The Court stated "[i]t [was] difficult 
for the Court to believe that a government agency [did] not 
keep an archival record of all the forms it ha[d] authorized 
for use throughout its existence."  Kay, 16 Vet. App. at 533.  

Consequently, in order to determine whether the application 
that the appellant filed with SSA in 1982 constituted a joint 
application for SSA and VA survivor benefits, the RO must 
contact SSA and obtain copies of the forms that were utilized 
by the agency in 1982 for claiming survivor benefits and lump 
sum death benefit.  That is, blank forms that were normally 
used in the course of business by SSA at that time for those 
benefits - not copies of forms obtained in conjunction with 
the appellant's claims for benefits (which have been 
repeatedly reported to be unavailable).  

In light of the importance of these documents to the 
appellant's claim, as well as the fact that the directives in 
the October 2007 remand have not been fully satisfied, the 
Board concludes that another remand is necessary.  

Accordingly, the case is REMANDED to the RO for the following 
action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO should take appropriate steps 
to contact SSA (to include by telephone 
at the number provided on the January 
2007 SSA response).  A Report of Contact 
detailing this conversation should be 
prepared and placed in the claims file.  

SSA should be specifically asked how to 
obtain archived copies of blank forms 
that were utilized by the agency in 1982 
for claiming the following benefits:  the 
lump sum death benefit, childs' benefits 
(death), widows' benefits, mothers' and 
fathers' benefits, and parents' benefits.  
It must be emphasized that copies of 
forms in conjunction with the appellant's 
specific claim are not being sought as 
they are clearly unavailable.  

After obtaining the necessary information 
to make such a request for archived 
standard forms, the RO should send a 
letter to the appropriate division of SSA 
requesting blank copies of the above-
noted forms from 1982.  

If SSA responds that an archival record 
of those application forms may be 
available from another SSA component, 
including the SSA Central Office, the RO 
should contact that component office to 
fulfill the remand directives.  If those 
forms are not available in any form, it 
should be clearly reported in the file.  

If SSA again responds about medical 
records or records pertaining 
specifically to the appellant and/or the 
Veteran, the RO should continue its 
efforts until copies of the forms are 
obtained or unless it is reasonably 
certain to conclude that such records do 
not exist or that further efforts to 
obtain those records would be futile.  

2.  Thereafter, after undertaking any 
additional development deemed appropriate 
in addition to that requested above, the 
RO should re-adjudicate the issue.  If 
the benefit sought on appeal remains 
denied, the appellant and her 
representative should be provided with a 
supplemental statement of the case and be 
given the opportunity to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  



